Citation Nr: 0822653	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the issues on appeal.  


FINDINGS OF FACT

1.  The veteran's PTSD has been shown to be manifested by 
such symptoms as anxiety, nervousness, panic attacks, 
insomnia, nightmares, intrusive thoughts, irritability and 
depressed mood and has been found by medical evidence to 
result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to these 
symptoms.

2.  The veteran's PTSD is of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met for the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2007).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 4.18 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the case of the TDIU issue, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
The Board will continue to address the increased rating issue 
for PTSD.

In the present case, the veteran's claim on appeal was 
received in March 2005.  Prior to adjudicating the claim, the 
RO sent a letter addressing the duty to assist in April 2005, 
with a second letter sent in May 2005.  The RO adjudicated 
the claim in March 2006, with notice sent the same month.  
The veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties.  The duty to assist letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter as an attachment 
to a VA letter in May 2006 that provided the above-described 
notice to the veteran that he needed to present evidence 
showing his conditions had worsened, to include discussion of 
the applicability of relevant Diagnostic Codes ranging from 
noncompensable to 100, as well as describing the specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores-- e.g., competent lay statements describing symptoms, 
information regarding any medical and hospitalization records 
the veteran had not recently told the VA about, employer 
statements, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Additionally this notice also apprised him of 
how the VA determines the effective date for entitlement to 
benefits.  See Dingess, supra, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria for an increased rating for PTSD by the 
statement of the case sent in December 2006, which discussed 
at length the level of disability needed for a higher rating 
for PTSD, to include the criteria under the General Rating 
Formula.  This statement of the case also discussed the total 
medical evidence in detail and analyzed this evidence in 
terms of the rating criteria.  The veteran in his various 
communications including his Notice of Disagreement of April 
2006 and his substantive appeal dated in December 2006 
discussed the severity of his psychiatric symptoms in detail.  
His representative has submitted written arguments that 
further elaborate on his symptoms.

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Some Social Security records have been associated with the 
file, although an attempt to obtain records from the Social 
Security Administration (SSA) in May 2005 was met with a 
reply from the SSA indicating that the veteran's file was 
destroyed.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in December 2005 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2007).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The veteran served on active duty from February 1945 to May 
1946 and received the Asiatic Pacific Medal and the Victory 
medal.  He is noted to have served aboard the U.S.S. Ault, 
during its war cruises, with a ship's history detailing 
combat action off the Japanese coastline.

The veteran claims he is entitled to a higher rating for his 
PTSD than the 50 percent rating currently in effect.  Service 
connection was granted for PTSD in a January 2005 rating 
decision and a 50 percent rating was initially assigned.  
This rating noted the veteran's exposure to severe combat 
stressors while serving in the Navy during World War II, and 
participating in several campaigns against Japan.  He filed 
his claim for an increased rating and for TDIU in March 2005.  

A review of the record reveals a number of doctors notes 
written in the early 1980's showing repeated instances where 
he was found medically unable to work due to psychiatric 
symptoms.  This included a December 1984 note excusing him 
from work for a week due to him being too nervous to work, a 
June 1985 note again stating that the veteran was too nervous 
to work and a July 1985 note finding him still unable to work 
until at least the beginning of August 1995.  

The veteran was hospitalized from July 1985 to August 1985 
with symptoms of anxiety and depression, with intolerance for 
his job.  He was a manager of a scrap metal yard.  His 
intolerance for his job increased to where he was barely able 
to work.  He felt extremely nervous and hyperventilates to 
the point where he feels he will pass out.  He was quite 
worried about having a heart attack or stroke.  He reported a 
series of job stressors including the shooting death of a 
fellow employee at the plant.  He reported a similar history 
of work stress in 1970 where he was overworked and 
hospitalized for several days and returned to work a few 
months later.  He was noted to have anxiety and depression on 
examination with no other significant physical symptoms and 
he tested positive for dysthymic disorder with anxiety and 
concentration deficit.  He was diagnosed with generalized 
anxiety disorder, PTSD due to exposure to stress on the job.  

In April 1986, a Social Security decision granted disability 
benefits based on psychiatric symptoms which were 
characterized at the time as severe recurrent major 
depression with panic attacks and generalized anxiety 
disorder.

A June 1988 note again included a diagnosis of PTSD.  In 
September 1990, a doctor's note asked to excuse him from jury 
duty due to psychiatric problems including panic disorder and 
agoraphobia.  

Records from the 1990's reflect that in March and April 1996 
he was on Klonopin for recurrent panic attacks.  He continued 
to have treatment for symptoms of severe anxiety noted in 
records from January 2001, as well as in records from 2003.  

Among the more recent records pertinent to this claim, the 
report of a September 2004 VA mental health psychiatric 
evaluation noted his chief complaints as a need for 
medication for his nerves.  He gave a history of the present 
illness of being a World War II veteran treated for anxiety 
with Klonopin since 1997.  At the time he had developed 
severe anxiety after being diagnosed with heart problems with 
subsequent treatment for the heart problems.  He took 
Klonopin since 1998.  He was cooperative with treatment and 
did not drink or abuse medications.  He lived with his wife 
and used to work in a steel mill and was retired.  Mental 
status examination revealed him to be clean, with normal and 
alert.  He was cooperative, with cognition intact, oriented 
times 3, with speech of normal rate and tone.  Motor 
activities were within normal limits.  His mood was euthymic 
and affect was appropriate.  His thought processes were 
logical and goal directed, with normal abstract thinking and 
average intelligence.  There were no suicidal or homicidal 
thoughts and insight was present.  He was diagnosed with Axis 
I anxiety disorder.  His GAF score was 65.  An addendum to 
this note noted him to have seen action in the Pacific while 
in the Navy and he seemed to have some untreated PTSD 
condition.  

An October 2004 psychiatric note revealed him to be referred 
for evaluation for PTSD Phase II therapy groups.  He was 
noted to have served in World War II aboard a destroyer and 
reported 3 months of intense kamikaze attacks out at sea.  He 
reported after returning home it "lingered with me for a 
while."  He indicated he struggled for a while then in 1970 
he took a turn for the worse with nightmares all the time and 
had a nervous breakdown.  He reported being out of work for 4 
months and under psychiatric treatment with various 
medications during that time.  He reported that he was 
treated at Brookwood hospital around 1982 or 1983 and was 
hospitalized in 1985.   He indicated he was diagnosed with 
PTSD in June 1987.  He last worked in May 1985 and was on 
Social Security disability since.  He reported continued 
nightmares, nighttime waking, difficulty returning to sleep, 
isolation, avoidance, detachment from others, nervousness and 
anxiety.  He also reported anger outbursts, anhedonia, 
difficulty concentrating and staying focused, cautiousness 
and guardedness.  He reported having quit attending church in 
the 1970's because he could not handle crowds although he 
used to be a deacon.  He could attend Sunday school because 
it was a small group of 8 to 10 people.  He reported waking 
up 3-4 times a night from nightmares of kamikaze attacks.  
Most of the time he has trouble going back to sleep.  He 
reported angry outbursts twice a week.  He reported taking 
extra Klonopin if he gets real nervous or upset.  He reported 
daily nervousness and anxiety and was okay if he doesn't do 
anything outside the house, but if he has to go out, the 
nervousness and anxiety intensifies.  He had a rough time 
this past year with his wife having health problems, 
requiring him to do things like run errands, shop and take 
her to appointments.  He indicated this has been rough.  He 
reported that a recently prescribed medication made his 
dreams and nightmares worse.  

Mental status examination revealed him to be casually and 
appropriately dressed.  He was alert and oriented although he 
had some difficulty hearing.  His speech was normal rate and 
tone and his thought processes were generally logical and 
goal directed although he evidenced occasional blocking when 
relating his combat experiences.  There were no audio or 
visual hallucinations, delusions and he denied suicidal or 
homicidal ideations.  The diagnosis was PTSD, chronic.  He 
was agreeable to attending Phase II group therapy for 3 to 6 
months.  

An October 18, 2004 addendum revealed him to attend a group 
session after which he met with the psychologist for 10 
minutes and said he was unsure about attending group because 
it was causing too much anxiety.  He was encouraged to keep 
attending.  

Thereafter, the group therapy records from October 2004 to 
December 2004 reflect high levels of stress consistently 
reported by the veteran.  An October 21, 2004 record noted 
him to complain of his overall stress level for the past week 
to be at the highest level of 10 and he reported not being 
able to remember the last time he had a good day, with 
anxiety and depression for years.  His subjective units of 
distress (SUDS) reported in this records was at a level of 8 
both at the beginning and end of the session.  A week later, 
he reported his SUDS to be at a level 9 at the beginning, and 
an 8 at the end of the session.  He was noted to be active 
and participatory in this group session.  Group sessions from 
November 2004 through December 2004 reflected his SUDS to 
consistently be at a level 8 at beginnings and ending of the 
sessions and he complained again in November of not 
remembering when he had a good day.  In early December 2004 
he reported needing to take an extra dose of Klonopin before 
coming to group, and the group also addressed anxiety issues 
surrounding the holiday season.  In a December 9, 2004 group 
session the veteran reported that he was doing pretty well 
until December 7, when reminders of Pearl Harbor shown on TV 
brought everything back to him.  In mid-December 2004 he 
reported that his stress levels seldom fell below a level 8 
and he reported stress throughout the holiday season, having 
to deal with family functions.  He also reported feeling 
frustrated and helpless about dealing with his wife who was 
becoming more depressed.  He did report having a good overall 
relationship with his wife saying they never had a fight and 
that they hugged each morning and night and he always told 
her he loves her.  The group session records repeatedly 
assessed him with PTSD, chronic, severe.  

The report of a December 2004 VA PTSD examination included 
the claims file review and discussed the veteran's combat 
stressors in detail, including the kamikaze attacks with his 
exposure to combat stress deemed extremely high.  He denied a 
significant post-service history of trauma or stressors.  He 
was noted to have worked at a steel mill and retired in May 
1985 on total disability because of mental problems.  He was 
having so much anxiety and panic attacks.  He was noted to be 
married.  He denied any current social relationships, 
activities and leisure pursuits or substance abuse.  His 
current psychosocial function status was impaired.  

Mental status examination revealed his current thought 
process and content within normal limits.  There were no 
delusions or hallucinations.  He had good eye contact and his 
behavior was appropriate.  He denied past or present suicidal 
or homicidal ideations.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was fully oriented and his long term memory was intact 
although his short term memory and concentration were 
impaired.  His judgment was intact, his speech was slow and 
his mood was depressed.  He was noted to cry softly 
throughout the interview.  His sleep impairment was chronic 
in nature.  

His symptoms included frequent intrusive thoughts about World 
War II combat experiences, weekly nightmares.  He noted 
flashbacks triggered by seeing the war on TV, and by hearing 
aircraft sounds.  He isolated himself from crowds and dropped 
out of church and also avoided crowds, shows about World War 
II, fireworks and conversations about his traumatic 
exposures.  He noted an exaggerated startle response and 
jumped at loud noises.  He endorsed feelings of alienation 
and said his wife noted him to be different when he came back 
from the war.  He reported having only 2 1/2 to 3 hours sleep 
per night.  He was hypervigilant and checked things 
constantly.  He had difficultly concentrating with frequent 
feelings of depression and loss of interest in pleasurable 
activities.  He used to enjoy bowling but no longer has 
regular interests.  He had feelings of rage and could lose 
his temper.  He also reported survivor guilt.  The examiner 
found the veteran met the criteria for a diagnosis of PTSD.  
The Axis I diagnosis was PTSD, chronic, severe and his GAF 
score was 50, indicating severe social and occupational 
impairment due to PTSD.  The examiner commented that the 
veteran cannot establish or maintain effective social and 
occupational relationships due to PTSD.  Following exposure 
to combat, his current psychosocial functional status and 
quality of life are now severely impaired due to PTSD.  He 
was deemed capable of managing his benefit payment in his own 
best interest without restriction.  Recent progress notes 
indicated severe levels of PTSD.  

The veteran continued to attend both group and individual 
PTSD treatment sessions through 2005.  In early January 2005 
group session notes he still reported his stress to be at a 
level of 8 but reported having a good Christmas, although he 
was glad the holidays were over.  He also reported 2 deaths 
of good friends over the past 2 weeks and his anxiety levels 
were extremely high.  His SUDS continued to be 8 throughout 
the session.  Subsequent group records from January 2005 
revealed his overall stress level to be around a 7, with a 
notation from January 20, 2005 that he reported being in a 
bad mood all week due to the bad weather with tornado 
warnings as well as increased nightmares the past 2 weeks due 
to watching the news of the tsunami.  A January 28, 2005 
group record noted the veteran to report having a good week 
with good weather, and he was noted to actively participate 
in the group session.  In early February 2005 he complained 
of having a rough week with problems being able to sleep any 
time he has to do something the next day.  He noted increased 
anxiety and took Klonopin to get through the group today.  
His SUDS was an 8 throughout the beginning and end of the 
session.  Group records throughout the rest of February 2005 
noted high stress levels repeatedly at a level of 8, with 
complaints regarding a situation where he felt overwhelmed 
having to deal with a family matter involving his wife's 
aunt.  He reported his stress level as staying at 8 all the 
time.  He continued to be diagnosed with PTSD, chronic and 
severe in the group records. 

The report of a March 2005 Individual mental health report 
diagnosed PTSD and panic disorder.  He has been suffering 
from panic attacks since 1945 and treated with tranquilizers 
on and off for years with varying results.  He continued to 
have anxiety, panic attacks, insomnia, nightmares and 
flashbacks.  He was noted to be dysphoric by cooperative with 
mentation adequate for his age.  He was in a PTSD program.  
Mental status examination revealed him to be with dysphoric 
mood, cooperative, well oriented times 3, no suicidal or 
homicidal ideations, normal affect, perceptions and thoughts, 
with good memory, judgment and insight.  The impression was 
that he was unimproved.  

Group records from early March 2005 reflect continued 
complaints of a stress level at 8 with complaints again of 
not being able to recall the last time he had a good day and 
was still having problems regarding responsibilities helping 
care for his wife's aunt.  He also again reported sleeping 
problems when having something to do the following day.  He 
was noted to participate in group discussion and his mood and 
affect were anxious.  He reported taking extra Klonopin to 
get through the group therapy and a doctor's appointment.  
Subsequent group records from March 2005 revealed that his 
stress levels were consistently at level 8, as were his SUDS 
at the beginning and end of the sessions.  He also continued 
to endorse continued problems sleeping, being jumpy and 
anxious more than normal and having to take extra medications 
as well as stress over his wife's problems.  A group record 
from late in March 2005 did report that he did cope with 
stress by watching old comedies on TV with his wife, and he 
also reported an upcoming 60th wedding anniversary.  

The reports of group therapy records from April 2005 reflect 
that the veteran continued to endorse high levels of stress, 
with an early April 2005 record noting that his stress levels 
for the past week had been an 8 and he reported that a friend 
had died on Monday and he could not bring himself to attend 
the funeral.  He reported that something stressful happened 
almost every day.  He was noted to be ready to graduate from 
this particular group and was urged to start attending 
another group for Korean and World War II veterans.  The 
record from the following week in April 2005 revealed him to 
rate his overall stress level at an 8 or 9 for this week.  He 
stated that while he felt peaceful in this group, the 
anxiety, depression and panic just does not get any better.  
He discussed getting married 60 years ago.  His SUDS level 
was 8 at the beginning and end of the sessions in April 2005.  
He continued to be assessed throughout the 2005 group therapy 
notes as having PTSD, chronic, severe.  

An April 2005 individual mental health record revealed the 
veteran to report feeling about the same.  He reported really 
getting scared the other day when lightning hit his house and 
he and his wife nearly were killed.  This incident aggravated 
his PTSD so bad that he had to take extra medication.  He was 
feeling a little better now but he was really bad according 
to his statement.  His mental status examination revealed him 
to be quiet, pleasant, cooperative, well oriented times 
three, with dysphoric mood.  There were no suicidal 
ideations.  He had good memory, judgment and insight.  The 
impression was chronic PTSD but he had an acute relapse after 
his house was hit by lightening.  

An August 2005 individual treatment note revealed complaints 
of the veteran not feeling well on this day.  He was noted to 
suffer from nervous problems for the past 60 years and 
attended a PTSD program.  His present flare-up of PTSD was 
caused by his house having been struck by lightning in 
February 2005.  Ever since, he has become more depressed.  
Mental status examination revealed him to be a little 
depressed, dysphoric but cooperative, with the same mental 
status findings as reported in the May 2005 individual 
examination.  The impression was that the veteran seemed to 
be a little depressed today but he denied suicidal ideations.  
Treatment plans included a review and adjustment of 
medications.  The veteran is noted to have continued to 
participated in group therapy throughout 2005 with no 
significant findings reported.  An October 2005 individual 
mental health report revealed him to report feeling about the 
same, and was quiet and cooperative in treatment.  He did not 
seem changed from his last visit, and was quiet, pleasant and 
cooperative.  Mental status findings were unchanged from the 
previous mental status reports in the August 2005 and May 
2005 individual treatment records.  

The report of a December 2005 VA general medical examination 
included review of the claims file and computerized records 
(CRS).  He was noted to be filing for an increased rating for 
PTSD.  He did not have any other general service-connected 
disabilities at this time and could not think of any injuries 
or physical ailments he had during service that may be 
related to his current problems.   He was noted to be treated 
for a history of bladder tumor and various cardiovascular 
problems, and his past surgical history for various physical 
problems were noted.  Socially he was married with 2 children 
and retired since 1985 having previously worked as a plant 
manager.  He was noted to continue to attend PTSD mental 
health groups and individual therapy sessions.  The rest of 
the examination addressed various physical problems although 
the diagnosis included PTSD, with examination to follow.  

The report of a December 2005 VA PTSD examination noted the 
veteran to be 79 years old and served in the military from 
1945 to 1946 in World War II in the Navy.  He complained of 
symptoms of anxiety, depression and PTSD.  He was currently 
receiving 50 percent VA compensation for the PTSD.  His 
claims file was reviewed.  He also brought a letter to the 
examination documenting the traumatic events that took place 
in the service.  Socially he was noted to have married once 
and was married for 60 years with 2 grown children.  He was 
noted to have graduated high school prior to being drafted 
into the military.  He was primarily a loner but was able to 
take care of his own activities of daily living, managed his 
own income and was able to care for his ill wife.  His work 
history revealed him to have stopped work in 1985.  He was a 
plant manager for 2 and a half years prior to 1985 and prior 
to that he worked for 28 years in an iron plant.  He 
currently received VA compensation for PTSD, Social Security 
and a very small amount from his job pension.  He stated that 
at the plant he worked at for 28 years, he lost his pension 
and barely gets anything from the one he worked at for 2 and 
a half years.  He denied any legal or drug history or any 
family psychiatric history.  His medical history was 
significant for lung cancer that was treated, coronary artery 
disease, status post laparoscopic cholecystectomy, right leg 
surgery secondary to varicose veins and history of hernia.  
His medications included Celexa, Klonopin, Lopressor, Maxzide 
and a medicine for nightmares which he could not recall.  

The veteran endorsed symptoms of depression that do last 
greater than 2 weeks at a time.  When these occur, he becomes 
very depressed, anhedonic with decreased sleep, decreased 
interest, decreased energy, decreased concentration, feeling 
worthless and hopeless, with at times wishing he was dead, 
with on and off suicidal ideation, with the last time having 
any of these thoughts greater than 2 weeks ago.  He denied 
any previous suicide attempts.  He also endorsed anxiety, 
feeling stressed, irritable with insomnia, muscle tension, 
headaches, and excessive worry.  When around crowds or in 
stressful situations, panic attacks with no known etiology 
will occur.  

With regards to the panic attacks he feels stress, increased 
heart rate and feels like he is losing control.  He also gets 
sweaty, clammy with gastrointestinal upset.  He also 
complained that in addition to his anxiety and depression, he 
has difficulty with PTSD which continues.  In regards to 
nightmares and flashbacks he stated that both occur one to 2 
times a week, and stated that they have gotten worse since 
the wreck in the Afghanistan conflict.  He stated that he 
tries to avoid the news particularly when he thinks they are 
going to be talking about Iraq, because he states that he 
cannot watch anything that deals with the war.  He also 
endorsed hypervigilance, with excessive startle response, 
difficulty with concentration, irritability, feeling detached 
from others at times, feeling numb at times, being moody, 
having difficulty trusting others and having difficulty with 
insomnia.  He also endorsed intrusive thoughts and memories.  
He stated that these are a direct result of experiences while 
in the military.  He has been hospitalized once and has 
undergone outpatient treatment from 1984 to 1994 between 
Brookwood and Princeton.  He last began receiving treatment 
at the Tuscaloosa VA medical facility.  He stated that his 
symptoms have been so severe that he has quit being around 
others and even stopped attending church.  In particular he 
stated that there was a lot of dismemberment and that if the 
planes were hit and went in the water they had to go retrieve 
the bodies.  He recalled making at least 25 trips himself 
pulling out dead, alive and dismembered bodies.  At this 
point he began to cry.  He also presented a note that 
addressed his Navy service with the 3rd Fleet off the coast 
of Japan.  He stated that they were attacked by Japanese 
suicide bombers.  He stated that during these attacks he 
began having anxiety and panic attacks and that they 
continued after the military.  

He stated that he initially was too proud to tell anybody 
about it so he kept it inside.  He continued to work despite 
his anxiety and panic attacks.  He stated that he began to 
have difficulty in the 1960's to the point that it affected 
his job resulting in him becoming so depressed that he had to 
give up and go see a doctor.  He started seeing a doctor in 
the 1970s who placed him on Valium and he also came off of 
work for a few months based on the doctor's advice.  However, 
the financial difficulties were so great that he went back to 
work despite his panic attacks and anxiety and continued to 
work until 1984.  After the doctor he saw in the 1970's 
retired he saw another doctor in 1984 who also soon retired.  
He continued to have problems with anxiety and PTSD and 
stated seeing a doctor at Princeton Baptist from 1989 to 
1994.  He stated that he saw him for a number of years and 
that doctor told him that basically there was no more he 
could do for him, at which time he stopped going to seek 
treatment.  He then started treating at the VA in Tuscaloosa 
last year.  He states that his symptoms of PTSD, depression, 
and anxiety continue to persist despite treatment.  He has 
had no periods of remission.  

Mental status examination revealed him to be alert and 
oriented, with good eye contact and fair posture.  He was 
cooperative and polite.  His speech was low and monotonous.  
His mood revealed him to state that he has just been under a 
lot of pressure financially and mentally.  His affect was 
congruent with noted dythymia.  He voiced no current suicidal 
or homicidal ideation.  There was no auditory or visual 
hallucinations or delusions.  His thought processes revealed 
him to appear logical and goal directed.  His insight and 
judgment appeared fair.  He was deemed able to manage any 
additional disability funds that might be awarded.  The 
assessment was Axis I diagnosis of PTSD recurrent, major 
depressive disorder, recurrent, and anxiety disorder not 
otherwise specified.  His GAF was 50 to 55.  

The veteran continued participation in both group and 
individual PTSD treatment throughout 2006.  A January 2006 
individual note revealed him to complain of suffering panic 
attacks, PTSD and multiple medical problems.  He looked 
worried and sad and was noted to always look this way.  The 
doctor had not seen any significant change in his clinical 
condition over the years this doctor has known him.  He 
participated in the MAPs program and tried many different 
medications with only minimal improvement.  The doctor 
suspected that he may have a character disorder that 
interferes with treatment because he did not drink, smoke or 
use illicit drugs.  The veteran did not have any acute 
complaints.  His wife was in poor health and this was on his 
mind all the time.  Mental status examination again revealed 
him to be appropriately dressed, looking sad and cooperative.  
His speech was normal, he was well oriented times 3 and mood 
was dysthymic.  There was no suicidal ideation and his affect 
was appropriate.  His thoughts were normal, and abstract 
thinking was normal.  He had normal perceptions, his memory 
was good for his age and judgment and insight was good.  The 
impression was that the veteran was stable.  Group therapy 
notes throughout January 2006 revealed the veteran to 
generally participate well and he discussed how his holidays 
went as well as having a bad panic attack with his heart also 
having problems.  He continued to participate in group 
therapy from March through May 2006 and was noted to be 
attentive and alert but with only minimal participation in 
most of these sessions.  Also in April 2006, he was noted to 
have problems with attending group due to issues with his 
wife's health.  

An April 2006 individual medical management and brief therapy 
note revealed him to not be doing well on his current 
medication and he wished to switch back from Xanax to 
Klonopin as he felt he was doing better on Klonopin.  He had 
nightmares and was depressed, but denied mania, psychosis and 
was medically compliant, and also did not drink.  Mental 
status examination revealed him to be dressed appropriately, 
with good hygiene, no psychomotor abnormalities or abnormal 
movements.  He was pleasant and polite.  His speech revealed 
his rate and volume to be appropriate, with good 
articulation.  His mood was fine at baseline.  His affect was 
euthymic and he had good range.  His thought processes were 
linear and goal directed, with no flight of ideas, 
disorganization or loose associations.  There was no auditory 
or visual hallucinations, suicidal thought or violent 
thoughts.  There was no evidence of flashbacks or 
disassociations.  He had a future oriented discussion with a 
good range of topics and his sensorium was clear.  His 
attention and memory were intact and he was oriented times 3, 
with good judgment, knowledge base adequate, abstract 
thinking intact and intelligence was adequate.  His 
associated skills were basically intact.  The assessment was 
PTSD, depression.  The plan was to agree to switch him back 
to Klonopin as before.  

A July 2006 individual mental health record noted that he had 
not been doing well the last appointment and wanted to switch 
back to Klonopin.  He was happy to be back on his old 
medication now.  He did continue with nightmares and feelings 
of depression.  There were no medical side effects.  The 
mental status examination showed him to have a clean 
appearance, no anxiety, cooperative, alert, oriented to 
person, place and time.  There were no memory deficits and 
his speech and motor activity were normal.  His mood was 
dysphoric and affect was congruent with mood.  His thought 
processes were logical and he had normal abstract thinking, 
average intelligence, and no hallucinations or other evidence 
of psychotic thinking.  He had good judgment and insight was 
present.  The assessment was as above, but he refused medical 
addition.  The plan was for no medication changes as he 
refused additional medications.  He continued to attend group 
therapy sessions through August and 2006, and was attentive, 
but with mostly minimal participation. 

He continued to be seen in group therapy with records through 
October 2006 and November 2006 noting him to be attentive but 
with minimal participation.  A November 2006 individual 
follow-up noted the veteran to have multiple medical problems 
and to be happy about switching back to Klonopin from Xanax.  
There was no drug or alcohol use.  His support system was his 
wife of 61 years.  There was no relevant social and family 
history appropriate to his age.  Mental status again revealed 
him to be clean, cooperative, alert, oriented times 3, with 
normal speech and motor activity, with mood euthymic and 
affect congruent with mood.  His thought process was logical, 
abstract thinking was normal and his intelligence was 
average.  There was no evidence of psychotic thought, his 
judgment and insight were present and there was no suicidal 
or homicidal ideation.  The assessment was PTSD.  

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal, the evidence supports a grant of 
70 percent for the veteran's PTSD symptoms.  The evidence 
which includes the VA group and individual treatment records 
from 2004 through 2006, in addition to earlier records and 
the December 2004 and December 2005 VA examinations generally 
show the veteran to suffer from occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
severe and persistent PTSD symptoms primarily shown to be 
dysthymic or depressive thoughts, social isolation and very 
high levels of anxiety with panic attacks from time to time.  
He has also reported on numerous occasions problems with 
sleeping, with continued nightmares, nighttime waking and 
difficulty returning to sleep.  Further he has also evidenced 
symptoms of avoidance and hypervigilance as well as survivor 
guilt.  

Significantly, he is shown to be quite isolated from others 
outside of his immediate family and avoidant of social 
situations, having notably withdrawn from church due to 
avoidance of crowds, with his social ties apparently 
restricted to his long term relationship with his wife.  
Although most of the records did not document GAF scores, his 
PTSD was repeatedly described throughout the group therapy 
records as chronic and severe.  His GAF scores shown in the 
VA examination from December 2004 was reported as 50 and said 
to be consistent with severe social and occupational 
impairment due to PTSD.  

The more recent VA examination of December 2005 also reflect 
the severity of his symptoms, with a GAF score ranging from 
50 to 55.  The December 2005 examination also noted that his 
symptoms of PTSD, depression, and anxiety continue to persist 
unabated despite treatment and that there were no periods of 
remission.  The highest GAF score of 65 is shown in the 
September 2004 individual treatment record, the lone record 
outside of the VA examinations giving a GAF score, but the 
records in general suggest a higher level of impairment due 
to the veteran's persistent anxiety, depressed or dysthymic 
moods and nervousness shown in the records.  While the 
veteran's mental status examinations repeatedly were absent 
for any clear evidence of a serious thought disorder, 
repeatedly negative for suicidal thoughts, homicidal 
thoughts, confused or psychotic symptoms, the overall 
evidence reflects that the stress levels persistently 
experienced by the veteran on a day to day basis more closely 
resemble the criteria for a 70 percent.  

Comparing all the manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 70 
percent schedular rating under Diagnostic Code 9411 are more 
nearly approximated.  38 C.F.R. § 4.7.  The criteria for a 70 
percent rating are met if there are deficiencies in most of 
the areas of work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11- 
14 (2001).  As the veteran meets the criteria for a 70 
percent rating throughout the pendency of this appeal, there 
is no need to consider the applicability of staged ratings 
per Hart, supra.

Having found that the veteran meets the criteria for a 70 
percent rating, the Board now turns to address whether TDIU 
is met.  In this case, the veteran does now meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU, as his PTSD is rated at 70 percent.  
His PTSD rated at 70 percent disabling and a left varicocele 
rated at 0 percent disabling are his only service-connected 
disabilities.

Having found that the percentage requirements for TDIU are 
met, the Board also finds that as a result of the veteran's 
service-connected PTSD alone, the veteran is unable to secure 
or follow any form of substantially gainful occupation that 
is consistent with his education and occupational experience.  
Significantly he is noted to have been forced to retire from 
work in 1985 solely due to his psychiatric symptoms such as 
nervousness, depression and anxiety, which are attributable 
to his PTSD.  Even after he was granted total disability 
benefits based on psychiatric symptoms in April 1986, his 
symptoms continued to persist in a way that would render him 
unemployable.  A doctor's note from September 1990 found him 
unable to even serve on jury duty due to his psychiatric 
symptoms.  The records and examination reports continuing 
through 2006 and detailed above continue to reflect PTSD 
symptoms of such severity as to essentially preclude 
substantially gainful employment.

For these reasons, the Board finds that the evidence shows 
that the veteran's service-connected disability of PTSD is of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment and with application of 
reasonable doubt TDIU is warranted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.





ORDER

An evaluation of 70 percent, but no more, for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


